PER CURIAM.
Appellants, defendants in the trial court, seek review of their respective convictions and sentences to four years [each] in the State penitentiary, entered by the trial court pursuant to a non-jury trial finding the appellants guilty of breaking and entering a dwelling and grand larceny.
Fingerprints of the defendants were found at the scene of the crime. They offered an explanation that the prints had been placed there on a prior occasion, and offered an alibi as to their whereabouts at the time of the crime. The trier of the facts chose not to believe their alibi. We find sufficient competent substantial evidence to support the judgment of guilt. With such in the record, the trier of fact was justified in refusing to believe the explanation and the alibi. Johnson v. State, 127 Fla. 100, 172 So. 708; Kennedy v. State, 153 Fla. 863, 16 So.2d 45; Grizzard v. State, Fla.App.1962, 139 So.2d 161.
The other point on appeal, urging that the State failed to prove the value of the property taken, is found to be without merit. The victim clearly identified the loss of the property taken as $1,700.00; $700.00 in traveler’s checks and $1,000.00 in cash.
Therefore, the judgments, convictions, and sentences here under review be and they are hereby affirmed.
Affirmed.